Citation Nr: 0702906	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-21 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
right ilioinguinal neuritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to August 
2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


FINDING OF FACT

The veteran's right ilioinguinal neuritis is manifested by 
complaints of pain in the testicular region with 
hypersensitivity to light touch along the lateral aspect of 
the right testicle.  No hip or knee dysfunction is indicated 
and no urinary tract infection is indicated.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 10 percent for right ilioinguinal neuritis have not 
been met.  38 U.S.C.A. § § 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, 4.115b, 4.124a, Diagnostic Codes 
(DC) 5255, 7525, 8630 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  
 
In January 2006, the veteran was issued letter which 
explained VCAA laws and regulations.  This document 
essentially notified the veteran of the evidence needed to 
prevail on this claim.  Specifically, the letter gave notice 
of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

As required by 38 U.S.C.A. § 5103(a), notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the rating decision denying the claim was 
prior to the veteran receiving notice.  However, the Court 
recently held that even when notice is not provided prior to 
the initial unfavorable decision by the AOJ on the 
appellant's claim, this deficiency is not prejudicial to the 
appellant when subsequent VA actions "essentially cured the 
error in the timing of notice."  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  While the required notice was not 
provided to the veteran prior to the first AOJ adjudication 
of these claims, the subsequent VA letters corrected any 
procedural errors, and the content of the notices complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the notice requirement was non-prejudicial, and VA's duty to 
notify the veteran has been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating.  
While he was provided with notice of the type of evidence 
necessary to establish a higher disability rating, he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Based on 
the decision below, any question as to the appropriate 
effective date to be assigned is rendered moot.  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, the evidence includes service medical records, 
post service private and VA treatment records, and statements 
and testimony by the veteran.  The Board finds that there are 
no additional medical records necessary to proceed to a 
decision in this case.

In this case, an examination for VA purposes was conducted 
which address the severity of current right ilioinguinal 
complaints.  Under these circumstances, the duty to assist 
doctrine does not require that the veteran be afforded 
additional medical examinations.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Right Ilioinguinal Neuritis

The veteran was awarded service connection for right 
ilioinguinal neuritis in September 2004 and was assigned a 10 
percent rating, effective from September 1, 2004.  
Essentially, it is his contention that an increased rating is 
warranted in that the functional impairment that has resulted 
from this condition has not been adequately considered.  At a 
personal hearing in May 2006, he testified that he was in 
constant pain and that he now worked in a sedentary position 
due to ambulation difficulties.  He also reported that he 
could no longer work in the aviation business as he could not 
be around current-gathering equipment, RF radiation, and 
antennas as they might interfere with his implant.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. Part 4 (2006).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2006).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.3 (2006).

The veteran has appealed the disability initially signed, 
with the grant of service connection in September 2004.  
Because he appealed the initial rating as to this disorder, 
the Board must consider the applicability of staged ratings 
covering the time period in which his claim and appeal have 
been pending.  Fenderson v. West, 12 Vet. App. 119, 12-27 
(1999).  

Review of the claims file reflects that the veteran's 10 
percent rating was assigned pursuant to DC 8630 which 
provides evaluations for paralysis of the ilioinguinal nerve, 
with a 10 percent rating warranted for severe to complete 
paralysis, and a noncompensable rating for assignment where 
paralysis of the ilioinguinal nerve is mild or incomplete.  

Also considered by the RO was DC 5255.  This code provides 
criteria for femur impairment and awards a rating of 10 
percent for malunion with slight knee or hip disability.  A 
20 percent disability rating is assigned for malunion of the 
femur with moderate knee or hip disability.  A 30 percent 
rating is warranted for malunion of the femur with marked 
knee or hip disability.  A 60 percent rating is assigned for 
fracture of the femur surgical neck with false joint, and for 
nonunion of the femur with loose motion, weight bearing 
preserved with aid of brace.  Finally, an 80 percent rating 
is warranted for fracture of femur shaft or anatomical neck 
with nonunion and loose motion.  38 C.F.R. § 4.71a (2006).

The Board will also consider the veteran's right testicle 
disability pursuant to 38 C.F.R. § 4.115b, DC 7525 (for 
chronic epididymo-orchitis), as urinary tract infection 
which, in turn, is rated under 38 C.F.R. § 4.115a, which 
provides for rating as renal dysfunction where there is poor 
renal function, and a 30 percent rating where there is 
recurrent symptomatic infection requiring drainage and/or 
frequent hospitalization (greater than two times per year), 
and/or requiring continuous intensive management.  A 10 
percent rating is warranted when there is long-term drug 
therapy, one to two hospitalizations per year and/or 
requiring intermittent intensive management.

As noted in the July 2004 examination which was conducted for 
VA purposes, a spinal cord stimulator was in place to relieve 
right testicular groin and hip pain.  The veteran described 
the pain as constant.  It sometimes resulted in insomnia.  
The pain was aggravated by walking or standing for long 
periods of time.  The stimulator gave him partial relief.  
Functional impairment included that he could not exertional 
exercises.  Examination of the hips was within normal limits 
will full range of motion.  Neurological examination showed 
deep tendon reflexes were 4+ at biceps, elbows, knees, and 
ankles, bilaterally.  The examiner noted that there was no 
pathology to render a diagnosis.  This symptomatology was 
assigned the maximum schedular rating of 10 percent pursuant 
to DC 8630 in the September 2004 rating decision.  
Subsequently, this appeal ensued.  

A private physician's May 2005 report also noted that the 
veteran had a spinal cord stimulation system implanted for 
his right-sided groin pain.  The veteran was there for an 
eight month check up.  He reported good relief as far as down 
to the groin proper but not so much into the testicle region 
which still caused pain.  He also reported a hypersensitivity 
to light touch along the lateral aspect of the right testicle 
indicating an area of ilioinguinal nerve.  

When examined by VA in August 2005, the veteran reported that 
since the insertion of the stimulator, his pain had resolved 
except in the testicle region.  

As noted earlier, the veteran provided testimony in support 
of his claim at Travel Board hearing in May 2006.  The entire 
transcript is of record and has been considered.  

As there is no basis for assignment of a higher schedular 
evaluation for the veteran's disability pursuant to DC 8630, 
an initial rating in excess of the currently assigned 10 
percent rating may not be assigned using that DC.  

When considering other possibly applicable DCs, the Board 
also notes that the symptoms do not meet the criteria of DC 
5255 in that more than slight knee or hip disability is not 
demonstrated.  As noted above, the hips were within normal 
limits at the time of examination in 2004.  No objective 
findings involving the knees are of record and the veteran 
has not complained of such.  While DC 7525 may also be 
considered by analogy to the veteran's right ilioinguinal 
neuritis in that his primary complaint involves the 
testicular region, the record does not show any urinary tract 
infection or renal dysfunction making this code inapplicable 
to the current fact situation.  

Addressing the veteran's primary complaint that an increased 
rating is warranted due to pain and functional impairment, 
the Board notes that while we are required to consider the 
effect of the veteran's pain when making a rating 
determination, and have done so in this case, the Rating 
Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In light of his 
subjective complaints and any associated functional 
limitations, the Board finds that the right ilioinguinal 
neuritis is appropriately compensated by the 10 percent 
rating that has been assigned on the basis of functional loss 
due to pain with application of 38 C.F.R. §§ 4.40, 4.45, and 
is in accordance with a level of impairment contemplated by 
the provisions of 8630 or 5255.  The evidence does not show 
functional limitation such as to approximate a moderately 
severe disability, needed for a 20 percent rating under these 
DCs with application of 38 C.F.R. §§ 4.40, 4.45.  While the 
veteran's reports constant testicular pain, the objective 
findings are minimal.  

Further, the Board finds that there has been no showing by 
the veteran that the residuals of this disability, alone, 
have resulted in marked interference with his employment.  
While he may no longer be able to be employed in the aviation 
business due to the inability to be around devices generating 
currents that would interfere with his implant, it is noted 
that he now works in a sedentary position.  Also, the 
condition has not resulted in frequent periods of 
hospitalization.  Thus, the condition has not caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), frequent periods of 
hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards, consideration 
of assigning a higher initial rating on an extraschedular 
basis is not warranted.  See 38 C.F.R. § 3.321(b)(1) (2006).  

Finally, "staged ratings" as contemplated by the CAVC in 
Fenderson v. West, supra, for discrete intervals based on 
changes in levels of symptomatology are not warranted.  The 
highest evaluation warranted at any time during the pendency 
of the appeal is the presently assigned disability rating.  
In the absence of clinical evidence demonstrating the 
criteria required for a higher disability rating, an 
increased evaluation is not warranted.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  The preponderance of the 
evidence, however, is against the veteran's claims, and, as 
such, this case does not present such a state of balance 
between the positive evidence and the negative evidence to 
allow for more favorable determinations.  38 U.S.C.A. § 
5107(b); , Gilbert, supra.  


ORDER

An initial rating in excess of 10 percent for right 
ilioinguinal neuritis is denied.  


___________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


